DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Claim 8 of the application has been amended as follows:

8 (Currently Amended). The substrate processing method according to claim 6, wherein in said operation i), said shield plate rotates about said central axis 

Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach or make obvious a method of substrate processing wherein a chamber is formed around a substrate by moving together a chamber lid part and a chamber body part wherein the chamber lid part has a lower opening that is covered with a shield plate creating a lid internal space to which gas is supplied and, after forming the chamber by joining the chamber lid and chamber body parts, removing the shield plate from the chamber lid opening thereby allowing the gas in the lid internal space to fill the entire chamber and then supplying a processing liquid to the surface of the substrate.
US 2011/0240601, US 9.555.437 and US 10,249,517 are representative of the prior art.  The prior art does not teach a structure that makes possible the filling of an internal lid space with gas and after forming a closed chamber, opening the internal lid space and filling the chamber with the gas in the lid space gas and then supplying a liquid to a substrate.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Allan W Olsen whose telephone number is (571)272-1441. The examiner can normally be reached variable; M-F 9-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALLAN W. OLSEN
Primary Examiner
Art Unit 1716



/Allan W. Olsen/Primary Examiner, Art Unit 1716